DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 10/4/2021 as filed 11-20 is/are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Bicks on 10/19/2022.
The application has been amended as follows: 
----
1-10. (Cancelled) 
  
11. (Currently amended)  A filter device for cleaning particulate contaminants from a fluid flow, the filter device comprising: 
a common filter housing having first, second and third filter chambers with first, second and third filter elements in the first, second and third filter chambers, respectively, having an inlet for receiving unfiltrate and having an outlet for discharging filtrate; 
a backwasher having the first, second and third filter chambers grouped about the backwasher, the backwasher including a piston accumulator housing and a piston guided for longitudinal movement in the accumulator housing and activated by a pressure medium, a quantity of backwash fluid being receivable in the accumulator housing, being selectively conveyable to at least one of the second and third filter elements to be cleaned by the backwash fluid and being removable from one of the second and third  filter elements being backwashed with particle contaminants removed by the backwash fluid; 
a bypass filter element formed by the first filter element; and 
a switch selectively and exclusively connecting the bypass filter element to carry out the particle cleaning of a fluid flow into the common filter housing while the second and third filter elements are excluded from cleaning the filter flow, the switch being accommodated in the common filter housing, in a first position of the switch the bypass filter element being blocked from fluid communication with the inlet and the outlet while the second and third filter elements being in fluid communication with the inlet and the outlet, in a second position of the switch the bypass filter element being in fluid communication with the inlet and the outlet while the second and third filter elements being blocked from fluid communication with the inlet and the outlet. 
  
12. (Currently amended)  A filter device for cleaning particulate contaminants from a fluid flow, the filter device comprising: 
a common filter housing having first, second and third filter chambers with first, second and third filter elements in the first, second and third filter chambers, respectively; 
a backwasher having the first, second and third filter chambers grouped about the backwasher, the backwasher including a piston accumulator housing and a piston guided for longitudinal movement in the accumulator housing and activated by a pressure medium, a quantity of backwash fluid being receivable in the accumulator housing, being selectively conveyable to at least one of the second and third filter elements to be cleaned by the backwash fluid and being removable from one of the second and third  filter elements being backwashed with particle contaminants removed by the backwash fluid; 
a bypass filter element formed by the first filter element; and 
a switch selectively and exclusively connecting the bypass filter element to carry out the particle cleaning of a fluid flow into the common filter housing while the second and third filter elements are excluded from cleaning the filter flow, the switch being accommodated in the common filter housing and including 
  
13.  (Previously presented)  A filter device according to claim 12 wherein 
the switch comprises a switchover valve manually operable between the first and second switching positons by a manual lever. 
  
14.  (Previously presented)  A filter device according to claim 11 wherein 
each of the first, second and third filter elements can be individually backwashed by the backwasher. 
  
15.  (Previously presented)  A filter device according to claim 11 wherein 
the switch comprises a spindle rotatable in a spindle housing that is part of the common filter housing, the spindle including first and second fluid channels being separated from each other on an outer circumference of the spindle and being connected to a filter inlet in the common filter housing supplying unfiltered medium and to a fluid outlet in the common filter housing discharging filtrate, respectively, the first and second fluid channels being connected in fluid communication only to at least one of the second and third filter elements in a first switching position and only to the bypass filter element in a second switching position. 
  
16.  (Previously presented)  A filter device according to claim 15 wherein 
an inner wall of the common filter housing has first and second fluid ducts being separated from each other relative to a position of the piston accumulator, partially surrounding the piston accumulator, and being connected to the first and second fluid channels, respectively, in the first switching position for filtering through the second and third filter elements from an outside thereof to an inside thereof. 
  
17.  (Previously presented)  A filter device according to claim 16 wherein 
the backwasher cleans particle contaminants selectively from the second and third filter elements by providing a counterflow to a filtration direction via first and second backwashing channels being arranged opposite to each other, being routed movably in the switch and being selectively in fluid communication with opposing ends of the second and third filter elements being backwashed, while the first and second fluid ducts are shut off. 
  
18.  (Currently amended)  A filter device according to claim 11 wherein for cleaning particulate contaminants from a fluid flow, the filter device comprising: 
a common filter housing having first, second and third filter chambers with first, second and third filter elements in the first, second and third filter chambers, respectively, the first, second and third filter elements being closed at bottom axial ends and having fluid discharge openings at upper axial ends closed off relative to the first, second and third filter chambers and surrounding the first, second and third filter elements, respectively, with a radial gap therebetween; 
a backwasher having the first, second and third filter chambers grouped about the backwasher, the backwasher including a piston accumulator housing and a piston guided for longitudinal movement in the accumulator housing and activated by a pressure medium, a quantity of backwash fluid being receivable in the accumulator housing, being selectively conveyable to at least one of the second and third filter elements to be cleaned by the backwash fluid and being removable from one of the second and third  filter elements being backwashed with particle contaminants removed by the backwash fluid; 
a bypass filter element formed by the first filter element; and 
a switch selectively and exclusively connecting the bypass filter element to carry out the particle cleaning of a fluid flow into the common filter housing while the second and third filter elements are excluded from cleaning the filter flow, the switch being accommodated in the common filter housing. 
  
19.  (Previously presented)  A filter device according to claim 18 wherein    
the piston accumulator comprises a filtrate chamber above the piston receiving filtrate from the second and third filter elements and a control chamber below the piston receiving compressed gas moving the piston in a upward direction displacing the filtrate in the filtrate chamber into the second and third filter elements when being backwashed via an upper backwash channel and the respective discharge opening cleaning the respective filter element of the particle contaminants from an inside to an outside of the respective filter element. 
  
20.  (Previously presented)  A filter device according to claim 19 wherein  
the backwasher comprises a lower backwash channel being connected selectively in fluid communication to the second and third filter chambers being backwashed and removing the particle contaminants from the respective filter chamber. 
  
21.  (Cancelled)   
----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WAQAAS ALI/
Primary Examiner, Art Unit 1777